DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-5, 7-10, 12-14, 16-21, and 23-25 (renumbered as claims 1-20) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative Jiawei Huang (Reg. No. 43,330) on 28 June 2022.

The claims are amended as presented below:
1. (Currently Amended) A query method, comprising:
receiving a query request sent by a terminal device, wherein the query request is used to request to query dynamic association relationships of a target entity and comprises an identifier of the target entity and query starting and ending time, and a dynamic association relationship is an accompanying relationship between the target entity and another entity;
determining at least one time bucket to be queried in a query database according to the query starting and ending time, wherein each time bucket stores the dynamic association relationships of the target entity in a time period corresponding to the time bucket; and
querying the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity;
wherein the query database comprises at least two types of time buckets, and each type of time bucket corresponds to a different duration, and each dynamic association relationship of the dynamic association relationships is stored in the each type of time bucket; and
the determining the at least one time bucket to be queried in [[a]]the query database according to the query starting and ending time comprises:
determining a minimum amount of time buckets used to cover the query starting and ending time as the at least one time bucket to be queried in the query database;
before the receiving the query request sent by the terminal device, the method further comprises:
acquiring data of respective entities collected by a collection device; and
updating dynamic association relationships of the respective entities in the query database according to the data of the respective entities,
wherein the updating the dynamic association relationships of the respective entities in the query database according to the data of the respective entities, comprises:
merging the data of the respective entities into at least one spatio-temporal virtual point, wherein the spatio-temporal virtual point is a triplet composed of longitude, latitude, and time;
determining dynamic association relationships between the respective entities in each spatio-temporal virtual point; and
updating respective time buckets with the dynamic association relationships between the respective entities in each spatio-temporal virtual point.

2. (Cancelled)

3. (Original) The method according to claim 1, wherein the querying the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity comprises:
generating a structured query language (SQL) corresponding to the query request; and
querying the dynamic association relationships of the target entity in the at least one time bucket according to the SQL.

4. (Original) The method according to claim 1, after the querying the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity, further comprising:
acquiring weights of the dynamic association relationships of the target entity, wherein the weights of the dynamic association relationships of the target entity are associated with degrees of interest in the dynamic association relationships;
ranking the dynamic association relationships of the target entity according to the weights of the dynamic association relationships of the target entity; and
determining usable dynamic association relationships of the target entity from the ranked dynamic association relationships of the target entity.

5. (Previously Presented) The method according to claim 4, before the determining the usable dynamic association relationships of the target entity from the ranked dynamic association relationships of the target entity, further comprising:
determining a dynamic association relationship of the target entity to be abnormal if an occurrence frequency of the dynamic association relationship of the target entity exceeds a frequency threshold; and
deleting the abnormal dynamic association relationship of the target entity.

6. (Cancelled)

7. (Currently Amended) The method according to claim [[6]]1, wherein the dynamic association relationships comprise a within-a-same-frame relationship, and the determining the dynamic association relationships between the respective entities in each spatio-temporal virtual point comprises:
determining that there is a within-a-same-frame relationship between two entities in a spatio-temporal virtual point if a distance between the two entities is less than a first distance threshold and a time difference between the two entities is less than a first time threshold.

8. (Currently Amended) The method according to claim [[6]]1, after the acquiring data of respective entities collected by the collection device, further comprising:
pre-processing the data of the respective entities to filter out at least one piece of invalid data in the data of the respective entities, wherein the invalid data comprises an invalid entity identifier, an invalid geographic location, and an invalid time.

9. (Currently Amended) The method according to claim [[6]]1, after the merging the data of the respective entities into at least one spatio-temporal virtual point, further comprising:
if, between different data recorded for a same entity in each spatio-temporal virtual point, a distance is less than a second distance threshold and a time difference is less than a second time threshold, normalizing the different data of the same entity into one piece of data.

10. (Currently Amended) A query apparatus, comprising:
at least one processor; and
a memory communicatively connected with the at least one processor; 
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to:
receive a query request sent by a terminal device, wherein the query request is used to request to query dynamic association relationships of a target entity and comprises an identifier of the target entity and query starting and ending time, and a dynamic association relationship is an accompanying relationship between the target entity and another entity;
determine at least one time bucket to be queried in a query database according to the query starting and ending time, wherein each time bucket stores the dynamic association relationships of the target entity in a time period corresponding to the time bucket; and
query the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity;
wherein the query database comprises at least two types of time buckets, and each type of time bucket corresponds to a different duration, and each dynamic association relationship of the dynamic association relationships is stored in the each type of time bucket; and the instructions are executed by the at least one processor to enable the at least one processor to determine a minimum amount of time buckets used to cover the query starting and ending time as the at least one time bucket to be queried in the query database; and
wherein the instructions are executed by the at least one processor to enable the at least one processor to:
acquire data of respective entities collected by a collection device; merge the data of the respective entities into at least one spatio-temporal virtual point, wherein the spatio-temporal virtual point is a triplet composed of longitude, latitude, and time; determine dynamic association relationships between the respective entities in each spatio-temporal virtual point; and update respective time buckets with the dynamic association relationships between the respective entities in each spatio-temporal virtual point.

11. (Cancelled)

12. (Original) The apparatus according to claim 10, wherein the instructions are executed by the at least one processor to enable the at least one processor to: generate a structured query language (SQL) corresponding to the query request; and query the dynamic association relationships of the target entity in the at least one time bucket according to the SQL.

13. (Original) The apparatus according to claim 10, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
acquire weights of the dynamic association relationships of the target entity, wherein the weights of the dynamic association relationships of the target entity are associated with degrees of interest in the dynamic association relationships;
rank the dynamic association relationships of the target entity according to the weights of the dynamic association relationships of the target entity; and determine usable dynamic association relationships of the target entity from the ranked dynamic association relationships of the target entity.

14. (Original) The apparatus according to claim 13, wherein the instructions are executed by the at least one processor to enable the at least one processor to: determine a dynamic association relationship of the target entity to be abnormal if an occurrence frequency of the dynamic association relationship of the target entity exceeds a frequency threshold; and delete the abnormal dynamic association relationship of the target entity.

15. (Cancelled)

16. (Currently Amended) The apparatus according to claim [[15]]10, wherein the dynamic association relationships comprise a within-a-same-frame relationship, and wherein the instructions are executed by the at least one processor to enable the at least one processor to determine that there is a within-a-same-frame relationship between two entities in a spatio-temporal virtual point if a distance between the two entities is less than a first distance threshold and a time difference between the two entities is less than a first time threshold.

17. (Currently Amended) The apparatus according to claim [[15]]10, wherein the instructions are executed by the at least one processor to enable the at least one processor to pre-process the data of the respective entities to filter out at least one piece of invalid data in the data of the respective entities, wherein the invalid data comprises an invalid entity identifier, an invalid geographic location, and an invalid time.

18. (Currently Amended) The apparatus according to claim [[15]]10, wherein the instructions are executed by the at least one processor to enable the at least one processor to normalize, if between different data recorded for a same entity in each spatio-temporal virtual point, a distance is less than a second distance threshold and a time difference is less than a second time threshold, the different data of the same entity into one piece of data.

19. (Original) A non-transitory computer-readable storage medium storing computer instructions for causing a computer to execute the method according to claim 1.

20. (Currently Amended) A query method, comprising:
determining at least one time bucket to be queried in a query database according to query starting and ending time in a query request, wherein each time bucket stores dynamic association relationships of an entity in a time period corresponding to the time bucket; and
querying dynamic association relationships of a target entity in the query request in the at least one time bucket;
wherein the query database comprises at least two types of time buckets, and each type of time bucket corresponds to a different duration, and each dynamic association relationship of the dynamic association relationships is stored in the each type of time bucket; and
the determining the at least one time bucket to be queried in [[a]]the query database according to the query starting and ending time comprises:
determining a minimum amount of time buckets used to cover the query starting and ending time as the at least one time bucket to be queried in the query database;
wherein before the determining the at least one time bucket to be queried in the query database according to the query starting and ending time in the query request, the method further comprises:
acquiring data of respective entities collected by a collection device; and
updating dynamic association relationships of the respective entities in the query database according to the data of the respective entities,
wherein the updating the dynamic association relationships of the respective entities in the query database according to the data of the respective entities, comprises:
merging the data of the respective entities into at least one spatio-temporal virtual point, wherein the spatio-temporal virtual point is a triplet composed of longitude, latitude, and time;
determining dynamic association relationships between the respective entities in each spatio-temporal virtual point; and
updating respective time buckets with the dynamic association relationships between the respective entities in each spatio-temporal virtual point.

21. (Previously Presented) The method according to claim 20, after the querying the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity, further comprising:
acquiring weights of the dynamic association relationships of the target entity, wherein the weights of the dynamic association relationships of the target entity are associated with degrees of interest in the dynamic association relationships;
ranking the dynamic association relationships of the target entity according to the weights of the dynamic association relationships of the target entity; and
determining usable dynamic association relationships of the target entity from the ranked dynamic association relationships of the target entity.

22. (Cancelled)

23. (New) The method according to claim 20, wherein the dynamic association relationships comprise a within-a-same-frame relationship, and the determining the dynamic association relationships between the respective entities in each spatio-temporal virtual point comprises:
determining that there is a within-a-same-frame relationship between two entities in a spatio-temporal virtual point if a distance between the two entities is less than a first distance threshold and a time difference between the two entities is less than a first time threshold.

24. (New) The method according to claim 20, after the acquiring data of respective entities collected by the collection device, further comprising:
pre-processing the data of the respective entities to filter out at least one piece of invalid data in the data of the respective entities, wherein the invalid data comprises an invalid entity identifier, an invalid geographic location, and an invalid time.

25. (New) The method according to claim 20, after the merging the data of the respective entities into at least one spatio-temporal virtual point, further comprising:
if, between different data recorded for a same entity in each spatio-temporal virtual point, a distance is less than a second distance threshold and a time difference is less than a second time threshold, normalizing the different data of the same entity into one piece of data.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1, 3-5, 7-10, 12-14, 16-21, and 23-25:
The closest prior art is Swan et al. (U.S. Patent Application Publication No. 20160070736 A1, hereinafter referred to as Swan), which teaches a query method, comprising:
receiving a query request (see Swan Fig. 2: search request 255) sent by a terminal device (see Swan para. 0032: search request 255 is submitted by a user via a web-based computer system), wherein the query request is used to request to query dynamic association relationships (see Swan para. 0093: the system is a search engine for searching event relationships) of a target entity and comprises an identifier of the target entity (see Swan para. 0064: the data to be searched is data about entities that have corresponding identifiers, such as IP addresses to identify computer entities and email address to identify human entities; and see Swan para. 0035: in an illustrative example, a user queries for a particular web server having a specific IP address) and query starting and ending time (see Swan para. 0076, 0080, and 0082: searches are done according to a time series search language (TSSL) that specifies days and/or hours to be searched; and see Swan para. 0035: in the illustrative example, the user’s queries for event data within the last hour);
determining at least one time bucket to be queried in a query database according to the query starting and ending time (see Swan para. 0091 and Fig. 6: the user’s search phrase 255 is parsed into appropriate time bucket sub-searches 625 to be performed 630 against time bucketed indexes 565), wherein each time bucket stores the dynamic association relationships of the target entity in a time period corresponding to the time bucket (see Swan para. 0053-0054: events are assigned to corresponding time buckets based on event time stamp); and
querying the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity (see Swan para. 0035: in an illustrative example, a user queries for events within the last hour related to a particular web server having a specific IP address).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
querying the dynamic association relationships of the target entity in the at least one time bucket according to the identifier of the target entity;
wherein the query database comprises at least two types of time buckets, and each type of time bucket corresponds to a different duration, and each dynamic association relationship of the dynamic association relationships is stored in the each type of time bucket; and
the determining the at least one time bucket to be queried in the query database according to the query starting and ending time comprises:
determining a minimum amount of time buckets used to cover the query starting and ending time as the at least one time bucket to be queried in the query database;
before the receiving the query request sent by the terminal device, the method further comprises:
acquiring data of respective entities collected by a collection device; and
updating dynamic association relationships of the respective entities in the query database according to the data of the respective entities,
wherein the updating the dynamic association relationships of the respective entities in the query database according to the data of the respective entities, comprises:
merging the data of the respective entities into at least one spatio-temporal virtual point, wherein the spatio-temporal virtual point is a triplet composed of longitude, latitude, and time;
determining dynamic association relationships between the respective entities in each spatio-temporal virtual point; and
updating respective time buckets with the dynamic association relationships between the respective entities in each spatio-temporal virtual point
(independent claim 1, and similar limitations of independent claims 10 and 20).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163